                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

                                                 *
MARYLAND RESTORATIVE JUSTICE
INITIATIVE, et al.                               *

         Plaintiffs                              *

v.                                               *          Civil Case No. 16–01021–ELH

HOGAN, et al.                                    *

         Defendants.                             *

     *       *        *    *      *       *      *      *        *     *      *       *      *

                                  MEMORANDUM OPINION

         This case concerns a challenge to the constitutionality of Maryland’s parole system as

applied to individuals who received sentences of life imprisonment with parole eligibility for

offenses committed as juveniles. The Maryland Restorative Justice Initiative (“MRJI”) filed suit

on behalf of Calvin McNeill, Nathaniel Foster, and Kenneth Tucker (collectively, “Plaintiffs”)

against four Maryland officials in their official capacities: Governor Larry Hogan; David

Blumberg, Chair of the Maryland Parole Commission; Stephen Moyer, Secretary of the

Maryland Department of Public Safety and Correctional Services; and Dayena M. Corcoran,

Commissioner of the Maryland Division of Correction, (collectively, the “State”).

         This case has been referred to me for resolution of all discovery and related scheduling

matters pursuant to 28 U.S.C. § 636 and Local Rule 301. (ECF No. 85). Now pending before

the Court is the State’s Motion for Protective Order Regarding Confidentiality of Discovery

Material (ECF No. 154) and Plaintiffs’ Opposition and Conditional Cross Motion Challenging

Confidentiality Designation (ECF No. 166). The Court has also considered the State’s Reply and




                                                1
Opposition to Plaintiffs’ Cross Motion. (ECF No. 168).1 The issues are briefed and no hearing

is necessary. Loc. R. 105.6 (D. Md. 2014).

         The State asks this Court to enter language in a protective order limiting the distribution

of three categories of discovery materials that the State has either produced or will produce: (1)

materials pertaining to individually named prisoners (absent a signed release from the prisoner);

(2) the risk assessment tools and tests that assist in making parole determinations; and (3)

personnel records of current and former psychologists who administer the aforementioned tools

and tests. (ECF No. 154-1 at 5-7). Specifically, the State proposes provisions in the protective

order for those three categories that would, absent leave of court, prevent distribution of such

discovery material to a current or former prisoner, including a party (or, in the case of Plaintiff

MRJI, a member of a party2), effectively making such materials for attorneys’ eyes only.

         Plaintiffs do not outright oppose a protective order, but do oppose the State’s proposed

distribution limitation for the three categories of information. As to the prisoner’s records,

Plaintiffs argue that the proposed limitation is unjustified, would prevent the party plaintiffs from

assisting counsel, and would result in the cloaking of whole files even where such files contain

non-confidential information. (ECF No. 166 at 3-4). As the the other two categories, Plaintiffs

argue that copyright law and the concern for personnel records are insufficient reasons to restrict


1
  Additionally, Amici filed a Position on the Pending Motion and For a Protective Order and a Cross-Motion to
“Ensure” The Victims’ Privacy, Dignity, and Fairness Rights “Forthwith” as Required by 18U.S.C. § 3771(D)(3)
(ECF No. 174). Pending before this Court is Plaintiffs’ Motion to Strike this Amici Position and Cross-Motion
(ECF No. 180) and the Amici’s Response in Opposition to Plaintiff’s Motion to Strike (ECF No. 182). The Court is
currently inclined to deny Plaintiffs’ motion but in doing so reminds Amici that in her previous order on this subject
(ECF No. 65 at 13), Judge Hollander ruled that this Court will not consider arguments advanced by amici that were
not raised by the parties. Similarly, this Court will not consider requests for relief advanced by amici that are not
raised by the parties. Any formal decision on these motions will be by separate order. In any event, the Court has
reviewed the Amici pleading and concludes that the protections for such information contained herein are
sufficiently responsive to the concerns raised regarding victim information, which are similar to the general
concerns raised by the State for other types of sensitive information.
2
  According to the State, Plaintiff MRJI has refused in discovery to provide its specific member names (ECF No.
154-1 at n.1), but that membership includes individuals serving life sentences for crimes committed while juveniles
as well as family members of such individuals. (ECF No. 1 at ¶ 16).

                                                          2
distribution. Id. at 6-8. For the reasons detailed below, the State’s Motion for Protective Order

Regarding Confidentiality of Discovery Material (ECF No. 154) is GRANTED in part and

DENIED in part, and Plaintiffs’ Cross Motion Challenging Confidentiality Designation (ECF

No. 166) is GRANTED in part and DENIED in part.

       I.      DISCUSSION

       Federal Rule of Civil Procedure 26(c)(1) empowers the Court, where appropriate, to limit

the scope of discovery. The party moving for protection has the burden of establishing that

protection is justified. See In re Wilson, 149 F.3d 249, 252 (4th Cir. 1998). Once so established,

“the party seeking the materials then must establish that the information is sufficiently necessary

and relevant to his case to outweigh the harm of disclosure.” Id. at 252. Nonetheless, this Court

is conferred broad discretion “to decide when a protective order is appropriate and what degree

of protection is required.” Baron Fin. Corp. v. Natanzon, 240 F.R.D. 200, 202 (D. Md. 2006).

                      A.      Information In Prisoner “Case Records”

       The parties agree that information relating to specific prisoners includes sensitive and

confidential information such as information concerning a prisoner’s victims, family, medical

and mental health, criminal record, personal identifiers, disciplinary records, gang affiliation,

housing, and security. (ECF Nos. 154-1 at 2 and 166 at 8). The parties, however, disagree on the

appropriate means of protecting that sensitive information. The State argues limited distribution

is appropriate for all documents “contained in the files maintained by the Governor, the Parole

Commission, and the Division of Correction.” (ECF No. 154-1 at 2). Plaintiffs argue that such a

broad designation will inevitably cause the blanket designation of the whole file and, as an

alternative, suggest the designation of narrow categories of confidentiality and/or redaction.




                                                3
(ECF No. 166 at 8). In the Court’s view, the proper resolution falls somewhere between these

two arguments.

       The State asks this Court to include the following language in the order:

               Material provided in the course of discovery pertaining to named
               prisoners and designated as “Confidential” by the Defendants shall
               not be disclosed to a prisoner or a former prisoner, including a
               party, or to any other individual identified as a member of the
               MRJI, who is not the subject of the material designated as
               confidential. Confidential documents pertaining to a prisoner who
               is not the subject of the records may be disclosed to a prisoner or
               former prisoner, including a party, or to another individual
               identified as a member of the MRJI, with leave of court or with a
               release signed by the prisoner who is the subject of the record.

(ECF No. 154-1 at 6) (emphasis added). The State argues that such limited distribution will

sufficiently protect prisoner’s privacy rights, preserve prison security, and safeguard the public.

(ECF Nos. 154-1 at 6 and 168 at 4-5). Additionally, the State contends that the Plaintiffs’ ability

to acquire releases from the prisoner alleviates any burdens caused by the limited production. Id.

For example, the prisoner members of MRJI could presumably execute releases sharing their

records with each other.

       A main justification offered by the State for its proposed distribution restriction is that

under Maryland law, the Division of Correction is required to compile and maintain a “case

record” of each inmate containing: (1) a description and photograph of the inmate; (2) family

history; (3) any previous record of the inmate; (4) a summary of the facts of each case for which

the inmate is serving a sentence; and (6) the results of the physical, mental, and educational

examination of the inmate required under state law. See Md. Corr. Servs. Code Ann., §§ 3-

601(a) and (c). The State further points out that the contents of a prisoner’s “case record” are

confidential. (ECF Nos. 154-1 at 2-3 & 168 at 4-5); See Md. Code Ann., Corr. Servs. § 3-602;

Short v. Bishop, 2016 WL 916429, at *4 (Md. Ct. Spec. App. Mar. 9, 2016). It is not entirely

                                                4
clear to the Court whether this same “case record” would also typically contain the additional

items cited by the parties such as victim information, gang affiliations, disciplinary records and

housing information or whether such items are maintained in some other record. But for the

Court’s present purposes, its references to “case record” include not just the statutory definition

but these additional items. 3 Additionally, if such information is copied to others and is found in

files maintained by the Governor, Division of Corrections or Parole Commission, it nonetheless

maintains its protected status. That is, protected status accompanies the document/information,

and not the file in which it is found. 4

         While statutory confidentiality does not bar discovery, like statutes can “be used as a

basis to seek a protective order” for addressing “confidentiality concerns.”                       See Shriner v.

Annapolis City Police Dep't, No. CIV.A. ELH-11-2633, 2012 WL 959380, at *4 (D. Md. Mar.

19, 2012) (quoting Mezu v. Morgan State Univ., 269 F.R.D. 565, 576 (D. Md. 2010)). Along

with invoking statutory privacy concerns, the Declaration of Wayne Hill, interim Commissioner

of the Maryland Division of Correction, cites an additional area of concern in that wider

disclosure of prisoner records would “constitute an unwarranted invasion of privacy . . . and

potentially compromise prison security and the safety of members of the public.” (ECF No. 154-

2 at ¶ 4). The State emphasizes that in a “prison context, information is currency,” and that the

potential harms of disseminating prisoner information to other prisoners is “not speculation” but

“would cause identifiable, specific harm.” (ECF No. 168 at 3)

         As for the case records of individual prisoners (using this Court’s expanded definition of

“case record” as explained above), the Court finds these arguments satisfy Defendants’ initial

3
  The Court could envision similar types of materials, such as a pre-sentence report, that could incorporate some or
all of the “case record” information and would, therefore, present the same types of concerns and should be treated
similarly.
4
  Likewise, as discussed in more detail below, the presence of a protected document within a file does not render the
remainder of the file “protected” absent a separate justification.

                                                          5
burden in seeking to limit the distribution of that information, to include documents outside the

case record that specifically incorporate the same information.        In its September 27, 2017

Memorandum Opinion, this Court acknowledged those concerns when addressing the

implications of ordering the State to produce the confidential files of non-party prisoners to the

current and former prisoners. (ECF No. 88 at 7). The Legislature’s concerns are understandable;

absent consent, it is unlikely a prisoner would prefer that his or her file containing personal

medical and mental health information, personal identifiers, details of his or her crime,

disciplinary records, etc. in general distribution among his or her fellow inmates or their friends

and family. Additionally, Defendants’ security concerns are not illusory as such information

could form the basis for reprisals, prison gang recruitment or extortion. Moreover, Defendants

are not blocking all distribution, but only seeking to prevent distribution from those who could

potentially make untoward use of it. While the Plaintiffs have the right to reasonable discovery,

the proposed restricted distribution accomplishes that goal by permitting Plaintiffs’ counsel (and

experts) to review and gauge the relevance and importance of these case records while

maintaining the State’s interest in confidentiality and prisoner and victim privacy.

       In arguing that wider dissemination is nonetheless necessary so as to outweigh the

concerns expressed above, Plaintiffs argue that the State’s proposed restriction prevents the

party plaintiffs from assisting counsel, prevents parties from participating in hearings or trial,

and otherwise frustrates the discovery process. (ECF No. 66 at 10-12). Instead, Plaintiffs

suggest that the goals of maintaining confidentiality could be achieved through redaction and

other “reasonable and measured efforts.” Id at 12. The Court is not convinced that restricting

prisoner case records from wider distribution handicaps Plaintiffs’ ability to assist counsel.

Plaintiffs’ have not presented a scenario where getting plaintiff input on a prisoner’s specific



                                                 6
mental health condition or family history or other such information would be of assistance.

Moreover, as noted above, plaintiffs and members of MRJI presumably could execute releases as

to their own records and consent to share them with each other. Further, to the extent plaintiff

input is essential as to any given record; leave of court can be requested. Similarly, although it is

theoretically possible that plaintiffs might need to be excluded from portions of hearings or

depositions where such prisoner case record information is being discussed, that can be dealt

with on a case by case basis and does not, by itself, justify a blanket denial of the protection

sought.

          As for redaction, the highly sensitive and comprehensive nature of the information held

within these case records, as well as the burdens imposed on the State by mass redaction, support

the imposition of the State’s proposed provision. See Boyd v. Gullett, 64 F.R.D. 169, 178 (D.

Md. 1974) (holding that “[b]ecause of the delicate information which may appear” in the

discoverable police files, “only the plaintiffs' attorneys of record and designated para-legals and

law students may see and consider any items discovered as a result of this opinion.”); see also

Ellis v. Navarro, No. C 07-05126 SBA LB, 2012 WL 1294205, at *2 (N.D. Cal. Apr. 16, 2012)

(holding that attorneys’ eyes only review of prison investigation files balanced plaintiffs’ needs

for information with defendant’s needs for confidentiality).

          Accordingly, the Court approves the proposed limited language with an important caveat.

The proposed limiting language could be read as encompassing more than a prisoner’s “case

record” (using the Court’s expanded definition) and documents specifically incorporating such

information by use of the language, “material…pertaining to named prisoners.” (ECF No. 154-1

at 6). To be clear, a document is not entitled to “case record” protection simply because it

contains the name of an individual prisoner or is contained within an individual prisoner’s



                                                 7
physical case record file. A document is entitled to “case record” protection only if implicates

the types of information referenced in §§ 3-601(a) and (c) or similar information as alluded to by

the Court above. Conversely, an entire file is not entitled to “case record” protection simply

because a “case record” document is found within it. The Court would not, for example,

generally regard “blank check lists and forms” and “printouts from a variety of public sources

such as Wikipedia” as deserving of confidentiality. (See ECF No. 166 at 9). If there are such

documents or files that have been unjustifiably restricted, they are not covered by the Court’s

order here, and should be redesignated to include a wider distribution. 5 Thus, “material . . .

pertaining to named prisoners” should be interpreted to be synonymous with “case record” and

similar information as outlined by the Court.

         The Court will now address whether such a restriction is appropriate as to other materials

challenged by Plaintiffs.

                           B.       Risk Assessment Tests and Tools

         The State also requests similar limited distribution for the copyrighted risk assessment

tests and tools to prevent public dissemination and harm to the test’s integrity. (ECF No. 154-1).

To do so, the State proposes the inclusion of the following provision in any protective order:

                  Material pertaining to risk assessment tools and testing that is
                  provided in the course of discovery and that is designated as
                  confidential by the Defendants shall not be disclosed to a prisoner
                  or a former prisoner, except as previously ordered by this Court on
                  September 27, 2017 (ECF No. 88 at pages 7-8) (directing the State
                  to produce six risk assessments (three juvenile lifers and three
                  adult lifers) with the personally-identifiable information redacted).

(Id. at 6).




5
 To be clear, many such records may still require some level of confidentiality, but should not carry a de facto
“attorneys’ eyes only” designation absent some other asserted basis for protection.

                                                          8
        Plaintiffs assert that the State’s reliance on copyright law is misplaced and this Court

agrees. As its only support, the State provides the Declaration of Robert Ott, Ph.D., in which he

states that “[t]ests subject to copyright should not be made available to the general public in

order to protect the integrity of the test.” (ECF No. 154-3 at ¶ 3). This statement alone does not

show why the documents should be withheld from Plaintiffs, or how copyright law would justify

“attorneys’ eyes only” production under these circumstances. There is no claim that the tests and

tools are proprietary to the State; they appear to be tests that are widely used and can even be

found and researched on the internet.                  Sufficient protection exists under the general

confidentiality terms of the protective order and the Court finds no additional limitation on

distribution is warranted.        Accordingly, the State’s proposed provision is not approved for

inclusion in the protective order.6

                                   C. Personnel Records

        The State originally proposed a provision to effectively prevent personnel record

disclosure to “a prisoner or a former prisoner, including a party[.]” (ECF No. 154-1 at 7).

Plaintiffs argued that there is no basis for such a provision and any personnel records could be

easily redacted and produced. (ECF 166 at 8). In Reply, the State offered to produce the

personnel documents of Drs. Ott, Fleming, and Guilbault with certain information redacted. The

Court approves production with the proposed redactions.

                                   D. Depositions

        Although only alluded to in the Plaintiffs’ Response, (ECF No. 166 at 11), the parties

disagree as to how the confidentiality will impact depositions, the rights of the parties to attend

depositions, and the ability to even hold depositions due to security concerns. (ECF Nos. 146

6
 This shall have no effect on this Court’s previous order of September 27, 2017 regarding providing a sample of six
completed risk assessments of specific prisoners with personally-identifiable information redacted. (ECF No. 88 at
7-8).

                                                         9
and 147). This Court instructs the parties to confer and resolve what issues that they can. If

further assistance is required, the parties should contact the Court by docketed letter well in

advance of the disputed deposition. The Court is hopeful that its assistance will not be required

though the good faith cooperation of the parties.

       II.     CONCLUSION

       For the reasons stated herein, the State’s Motion for Protective Order Regarding

Confidentiality of Discovery Material (ECF No. 154) is GRANTED in part and DENIED in part

and Plaintiffs’ Opposition and Condition Cross Motion Challenging Confidentiality Designation

(ECF No. 166) is GRANTED in part and DENIED in part.                 The Court’s Protective Order

reflecting this Memorandum will be separately docketed.



Dated: October 17, 2018                                              /s/
                                                    J. Mark Coulson
                                                    United States Magistrate Judge




                                                 10
